Case 8:17-cv-01898-CJC-GJS Document 221 Filed 06/05/19 Page 1 of 2 Page ID #:3502

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.       SACV 17-1898-CJC (GJSx)                                               Date   June 5, 2019
 Title          Nak Kim Chhoeun, et al. v. David Marin, et al.



 Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                         CS Roybal Courtroom 640
                    Deputy Clerk                                        Court Reporter / Recorder

            Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                  Sean A. Commons                                                 Joseph F.Carilli
                 Alison F. Dame-Boyle                                              Troy Liggett
 Proceedings:              Respondents’ Motion for Leave to Serve Discovery on Eleven Absent
                           Class-Members [Dkt. 215) (“Respondents’ Motion”)

The case is called, and appearances are stated for the record.

The Court hears argument from counsel regarding Respondents’ Motion. For the reasons recited
on the record, the Court denies the motion as it pertains to absent class members who are strangers
to the action (i.e., absent class members who were identified through random selection as
individual’s whose files will or have been produced by Respondents, but who have not submitted
declarations or in any other way participated in the case).

With respect to the service of limited discovery as to certain absent class members who have
submitted declarations in earlier proceedings, the Court directs as follows:

         1. Counsel are directed to meet and confer to identify specifically which absent class
            members submitted declarations in support of the TRO (the Court understands that one
            new declaration was submitted and a few additional declarations that were used in the
            original, pre-certification motion practice were re-submitted in support of this
            application); and further attempt to narrow the scope of interrogatories and documents
            requests that Respondent proposes as discussed on the record. The Court has not made
            its final decision as to whether it will permit any discovery on absent class members
                                                                                                     :   53

                                                               Initials of Preparer          efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                          Page 1 of 2
Case 8:17-cv-01898-CJC-GJS Document 221 Filed 06/05/19 Page 2 of 2 Page ID #:3503

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

 Case No.         SACV 17-1898-CJC (GJSx)                                             Date   June 5, 2019
 Title            Nak Kim Chhoeun, et al. v. David Marin, et al.


                but will hear further argument as set forth below.

         2. After the meet and confer process, counsel shall report back to the Court via its
            chambers email address with an update as to any resolutions regarding the discovery or
            outstanding issues. Per the Court’s usual pre-discovery motion teleconference
            procedures, Counsel will propose dates and times for further telephonic proceedings
            and be prepared to discuss a briefing schedule for a motion if supplemental briefing is
            required.

IT IS SO ORDERED.




                                                                                                   :    53

                                                               Initials of Preparer          efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                         Page 2 of 2
